Interim Decision #1569

MATTER OF NIGHT=

Iii Deportation Proceedings
ie-10392808
• Decided by Board April 6, 1966
A native and citizen of Viet Nail who has been in the United States since
his last admission as an exchange visitor physician in 1958 has not established that because he has been away from his country so long, has refused
to return, is American trained and has an American family, he would be
subject to persedettion within the meaning of section 243 (h), Immigration
and Nationality Act, as amended, if deported to Viet Nam.
Canoe:
Order: Act of 1952—Section 241(a) (2) [8 U.S.Q. 1251(a) (2))—Exchange
visitor—remained longer.
Respondent is married, male, 41 years of age, a native and citizen
of Viet Nam, who was admitted to the United States on Septeniber
5, 1958, as an exchange visitor until September 15, 1962. He Was
granted until December 23, 1962, to depart, but did not avail him-

self of the grant. He has conceded deportability and applies for
withholding of deportation to Viet Nam pursuant to section 243(h)
of the Immigration and Nationality Act, as amended. The special
inquiry officer denied this application. Respondent appeals to the
Board from the denial. The appeal will be dismissed.
The special inquiry of if cer has set forth with care the respondent's
educational and professional background, and the manner in which
he has employed his time since he has been in the United §tates. He
is a doctor and was Reaching in the Department of Medicine at the
University of Saigon before coming to the United States. He was
first in the United States from 1955 to 1956 and attended the School
of Public Health, University of Michigan at Ann Harbor, and received a Master of Public Health degree. When he returned to the
United States in 1958 he studied at Harvard School of Public
Health, and was granted a Master of Science in Teaching. He then
attended the Johns Hopkins School of Public Health and was
541

Interim Decision #1569
granted a Doctor of Public Health degree in 1962. He -worked in
the Department of Environmental Medicine of the Johns Hopkins
School of Hygiene as a research associate; that school filed a petition
on his behalf for a first preference which was granted by the Baltimore office of the Immigration and Naturalization Service on

March 27, 1963.
Respondent pleads that he will be subject to persecution or discriminated against in Viet Nam because he has been away from the
country so long and has refused to return. Most of the record goes
to his fear of the government of Viet Nam prior to the revolution
in that country which occurred on November 2, 1968. Most of the

exhibits consist of magazine and newspaper reports on the Diem
administration which . was overthrown by General Nguyen Khanh.
Respondent admitted in his last reopened hearing on May 20, 1965,
that he is not well acquainted with the present government, but he

believes that there is continued. instability in the political parties and
in the Vietnamese Government, regardless of the identity of the head
of state. He asserts that having an American family places him in
a partiehlarly precarious position.
It is our feeling that, since the revolution overthrowing the Diem
regime two and a half years ago, at least part of the record regarding political conditions in that country is out of date. It is apparent
that respondent has no desire to return to his country to use the
special training he has received in the United States for the good of
his fellow countrymen. He declares that physicians educated in the
United States are discriminated against in Viet Nam in favor of
physicians trained in France, and that the dean - of the medical school
at Saigon had told him personally that no credit could be given for
training acquired in this country. This cannot be considered. to be
evidence supporting a claim of persecution in Viet Nam. Respondent came to the United States first in 1955. When he returned two
years later for additional training he must have been fully aware of
the government's attitude of discrimination, if it exists, in favor of
French trained physicians.
The fact that-respondent has attempted to remain in the United
States and has delayed his return to his native country as long as
possible does not constitute evidence that respondent will be subject
to persecution in Viet Nam. If this constituted evidence of parsecutIon, every case coming before the Board would, necessarily, be
resolved favorably to the alien. Every person applying for section
243(h) relief from deportation has delayed his departure as long as
possible, and must, to some degree, have charged the government in
542

Interim Decision *1569
his native land with repressive tactics; otherwise the appeal would
not be before us.
On April 11, 1963, respondent married a United States citizen.
One child was born of this union and at the time of his last hearing
respondent offered evidence to establish that his wife was again
pregnant, and was expecting a second child to be born in August
1965. Respondent's wife has two children by a previous marriage
who live with her. Her fOrmer husband, one Dr. Lindgren, testified
in behalf of respondent at his hearing in May 1963. Dr. Lindgren
also served with the United States Public Health Service in Viet
Warn. Dr. Lindgren is remarried, and the record establishes that

he pays support for his two daughters to respondent's wife, and that
relationships between the two families are friendly.
The Department of State, Bureau of Educational and Cultural
Affairs, informed the District Director at Baltimore that on. February 25, 1965, the Agency for International Development requested

the enforced departure of respondent "even though this constitutes
an exception to the present Service policy of not requiring departure of section 212(e) applicants pending completion of the study
of the Exchange-Visitor Program" (Ex. B-4). The Al]) memorandum, dated March 13, 1965, is quite lengthy, and makes the following
points: (1) that th•overnment of Viet Nam and our mission undertook the training of Dr. Thieu as part of the expansion of medical education facilities badly needed in Viet Nam- (2) that Dr.
Thieu signed an agreement to work for the Viet Nam Government for
ten years as a member of the faculty of the University of Saigon in
return for the advance medical education given him; (3) that Dr.
Thieu arrived in the United States under the sponsorship of the
World Ilealth. Organization on September 5, 1958, that his support
was assumed by the Agency for International Development on

September 1, 1960, and that his visa support was terminated by that
agency an September 15, 1962; (4) that Dr.. Thieu was fully aware
when he signed these contracts of the reqUirement of section 212(e)
of the Immigration and Nationality Act that he would be required
to return to his native land to utilize his training; (5) that Dr.
Thieu was not selected for training under the AID program for his
personal benefit but for the contribution he could make to the .progrant in Viet Nam; (6) that Dr. and Mrs-Thieu were aware of the
fact at the time they married that they would have to choose either

two years' separation or' that Mrs. Thieu would have to spend two
years in Viet/ Nam in order to be with her husband. It was the
opinion of the agencies involved that the respondent's case did not
involve the "type of unforeseeable hardship envisoned by the regu543

Interim Decision #1569 .
latiohs implementing section 212(e) of the Immigration and sNation:ality Act". The application for a waiver of the requirements of
section 212(e) rat denied by the District Director at Ba'timbre,
Maryland, and, on May 20, 1965, respondent's application for adjustment under section 245 was withdrawn. While the above facts do not resolve the issue as to whether or not
respondent would be subject to physical persecution upon his return
to Viet Nam, we insert them in our decision for the reason that they
indicate respondent's background and the circumstances under which
-he returned to the United States in 1958 for further study and
training.

Respondent testified at his reopened hearing on May 20, 1965,
(1) that if he is returned to Viet Nam he would have to take "a
position" in political affairs; (2) that "people might he nasty" to
him because he had the special privilege of remaining in the United

States for a number of years, and (3) because he has an American
. family, he might be discriminated against. He states that he would
not be free to practice medicine to support himself and his family,
and the small salary paid by Viet Nam to its physicians would not
permit him to support an American family. , He `would not be free
to choose employment, and he believes that the present regime is still
a dictatorship. Respondent was investigated and cleared for a passport by the
former (Diem) regime, which he professes to have feared the most.
He was permitted to return to the United States for a second period
of training, after having been here once already. If is true that
United States trained physicians are discriminated against in Viet
Nam both by the government and by French-trained physicians,
it is difficult to comprehend why he chose extended training in the
United States. He admits that his own knowledge of conditions
in Viet Nam predates the overthrow of the Diem regime.
For the most part the Board has not considered that joinins. protest groups and -making' public 'statements aftek entering theb
'United States supports a withholding of deportation - under section
243(h). Many aliens have attempted to . build up a 243(h) case
by this sort of activity. Whatever public statements and protests
respondent may have made while in the United States do not seem
to u•sufficient to make hint persona non grata to the present regime.
The record does not establish that respondent is wanted by his
government for:any. reason except to fulfill the contracts he made,
both with his own government' and with the agencies who sponsored .
andsuprtehim.ManyprsohvegtViNam
who are not nati,ves of respondent's country. The revised statute,
541.

Interim Decision #1569
section 11 of the Act of October 3, 1965 (8 U.S.C.A. 1253(h)),
eliminates the requirement that there be a finding that respondent
would suffer "physical" persecution if returned to his native country. Even considering this record under the new law we are unable
to find that deportation of respondent to Viet Nam will subject him
to persecution. The appeal will be dismissed. ,
ORDER: It is ordered that `the appeal be dismissed.
It sa further ordered that the order of the special inquiry °facer
of November 8, 1965 be and is hereby approved.

546

